                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                               Case No. 18-cr-00282-HSG-1
                                   8                    Plaintiff,                          ORDER DENYING DEFENDANT’S
                                                                                            MOTION FOR
                                   9             v.                                         RE-RECONSIDERATION
                                  10     MENDOZA,                                           Re: Dkt. No. 77
                                  11                    Defendant.

                                  12          On January 24, 2019, the Court granted Defendant Milton Mendoza’s motion to dismiss,
Northern District of California
 United States District Court




                                  13   based on the Supreme Court’s decision in Pereira v. Sessions, 138 S. Ct. 2105 (2018). Dkt. No.
                                  14   46. The Ninth Circuit then decided Karingithi v. Whitaker, 913 F.3d 1158 (9th Cir. 2019), and the
                                  15   government moved the Court to reconsider its ruling. See Dkt. Nos. 47, 51. Because the Court
                                  16   found that Karingithi foreclosed the basis of its earlier order, the Court granted the government’s
                                  17   motion and denied Defendant’s motion to dismiss. Dkt. No. 64. Now, Defendant moves the
                                  18   Court to reconsider its order denying the motion to dismiss. Dkt. No. 77.
                                  19          The Court DENIES Defendant’s motion for re-reconsideration. The Court has carefully
                                  20   reviewed Defendant’s motion and sees no controlling change in law that merits reconsideration.
                                  21   This Court already considered, and declined to follow, the reasoning of courts in this district that
                                  22   agreed with Defendant’s argument, and there is no controlling authority on point. Ultimately, the
                                  23   Ninth Circuit (and perhaps the Supreme Court) will have to decide whether Pereira or any other
                                  24   authority compels the sweeping jurisdictional conclusion Defendant urges here.
                                  25          IT IS SO ORDERED.
                                  26   Dated: 8/19/2019                                 ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  27                                                    United States District Judge
                                  28
